Citation Nr: 1302573	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for major depressive disorder. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1979 and from August 1981 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  The former granted service connection for major depressive disorder and assigned an initial evaluation of 30 percent, effective October 2007; while the latter denied entitlement to TDIU benefits.  The Veteran perfected separate appeals of both determinations. 

In July 2009, a decision review officer granted an increased initial evaluation for the Veteran's major depressive disorder from 30 percent to 70 percent, effective October 2007.  The Veteran indicated that he desired a disability evaluation in excess of 70 percent, and as such, the appeal remains in appellate status. 

These claims were previously denied by the Board in July 2010.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in July 2011, the Court vacated the July 2010 decision and remanded the issues back to the Board for further development. 

The Board remanded the case in March 2012 for additional development.  While some of the directives were complied with, there has not been substantial compliance with all of the remand directives, thus, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  This is explained below.

The Board notes that throughout the pendency of this claim, the Veteran was represented by the American Legion.  However, in December 2011, VA received notification from the Veteran that he was revoking the authority of his representative and that he would further pursue his claim without representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 70 percent for his major depressive disorder, as well as TDIU benefits. Regrettably, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When the Board last reviewed the case in March 2012 it noted that the Veteran's claims were remanded by the Court in July 2011.  Specifically, it was noted that a February 2008 VA examination report indicates that a 2001 vocational rehabilitation note reflects that the Veteran was unable to work due to his back injury and that he was going to apply to vocational rehabilitation to help find a job.  In this regard, the Board noted that the Veteran was service-connected for a back injury since March 1985, and currently rated as 20 percent disabling, since June 2007.  The Board further noted that the record did not contain any follow-up records with vocational rehabilitation since 2001, and directed that the Veteran's vocational rehabilitation file be obtained and associated with the record.  There is no indication that a request or attempt to obtain those records took place.  Thus, the remand instructions have not been completed, and another remand is required.  Stegall, 11 Vet. App. 268 (1998).

The claim of entitlement to an initial disability evaluation in excess of 70 percent for major depressive disorder cannot be adjudicated until completion of the development set forth in paragraph one of the remand section below, as such records may contain evidence pertinent to the level of severity to this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action necessary to obtain the Veteran's Vocational Rehabilitation file from 2001 or later.  All records that are obtained must be incorporated into the claims file.

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the Vocational Rehabilitation file cannot be obtained, a letter must be sent to the Veteran informing him of this fact. 

2.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

